Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 29, 2006                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

  131351 & (70)                                                                                        Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  DETROIT MEDICAL CENTER,                                                                                Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
               Plaintiff-Appellant,                                                                    Stephen J. Markman,
                                                                                                                      Justices
  and
  GAMAL ALMAWRI, as Next Friend of ISHAK
  ALMAWRI and MARWAN ALMAWRI,
               Plaintiffs,
  v
  CITIZENS INSURANCE COMPANY,
               Defendant-Appellee,
  and
  FARMERS INSURANCE EXCHANGE,
             Defendant-Appellee.
  _________________________________________

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                             June 29, 2006                     _________________________________________
                                                                               Clerk